EXHIBIT 10.8
EMPLOYMENT AGREEMENT
     This EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into on
this _____ day of February, 2011, but effective as of the date set forth below,
by and between Waste Management, Inc. (the “Company”), and Grace Cowan (the
“Executive”).
     1. Employment.
     The Company shall employ Executive, and Executive shall be employed by the
Company upon the terms and subject to the conditions set forth in this
Agreement.
     2. Term of Employment.
     The period of Executive’s employment under this Agreement shall commence on
January 17, 2011 (“Employment Date”), and shall continue for a period of two
(2) years, and shall automatically be renewed for successive one (1) year
periods on each anniversary of the Employment Date thereafter, unless
Executive’s employment is terminated in accordance with Section 5 below. The
period during which Executive is employed hereunder shall be referred to as the
“Employment Period.”
     3. Duties and Responsibilities.
     (a) Executive shall serve as the Senior Vice President, Customer
Experience, reporting to the Chief Executive Officer of the Company. In such
capacity, Executive shall perform such duties and have the power, authority, and
functions consistent with such position, as may be deemed appropriate for the
position and assigned to Executive from time to time by the Chief Executive
Officer or the Board of Directors (the “Board”) of the Company.
     (b) Executive shall devote substantially all of her working time, attention
and energies to the business of the Company, and its affiliated entities.
Executive may make and manage her personal investments (provided such
investments in other activities do not violate, in any material respect, the
provisions of Section 10 of this Agreement), be involved in charitable and
professional activities, and, with the prior written consent of the Board, serve
on boards of other for profit entities, provided such activities do not
materially interfere with the performance of her duties hereunder or create a
conflict of interest (however, the Board does not typically allow officers to
serve on more than one public company board at a time).
     4. Compensation and Benefits.
     (a) Base Salary. During the Employment Period, the Company shall pay
Executive a base salary at the annual rate of Three Hundred Seventy-Five
Thousand Dollars ($375,000.00) per year, or such higher rate as may be
determined from time to time by the Company (“Base Salary”). Such Base Salary
shall be paid in accordance with the Company’s standard payroll practice for its
executive officers. Once increased, Base Salary shall not be reduced except by
mutual agreement.

 



--------------------------------------------------------------------------------



 



     (b) Annual Bonus. Executive will be entitled to participate in an annual
incentive compensation plan of the Company, as established by the Management
Development and Compensation Committee (“Compensation Committee”) of the Board
from time to time. The Executive’s target annual bonus will be sixty percent
(60%) of her Base Salary in effect for such year (the “Target Bonus”), and her
actual annual bonus may range from 0% to 120% of Base Salary (i.e., a maximum
possible bonus of two times the Target Bonus), and will be determined based upon
(i) the achievement of certain corporate financial and/or performance goals, as
may be established and approved from time to time by the Compensation Committee
of the Board, and (ii) the achievement of personal performance goals as may be
established by Executive’s immediate supervisor. The annual bonus will be paid
at such time and in such manner as set forth in the annual incentive
compensation plan document.
     (c) Benefit Plans and Vacation. Subject to the terms of such plans,
Executive shall be eligible to participate in or receive benefits under any
profit sharing plan, salary deferral plan, medical and dental benefits plan,
life insurance plan, short-term and long-term disability plans, or any other
health, welfare or fringe benefit plan, generally made available by the Company
to similarly-situated executive employees. The Company shall not be obligated to
institute, maintain, or refrain from changing, amending, or discontinuing any
benefit plan, so long as such changes are similarly applicable to
similarly-situated employees generally. The Company will also reimburse
Executive for the actual cost of continued COBRA coverage, if applicable, until
such time as she is eligible to participate in the Company’s medical and dental
benefits plans.
     During the Employment Period, Executive shall be entitled to vacation each
year in accordance with the Company’s policies in effect from time to time, but
in no event less than four (4) weeks paid vacation per calendar year. Vacation
not taken in the calendar year in which it is granted cannot be carried forward
to any subsequent year.
     (d) Expense Reimbursement. The Company shall promptly reimburse Executive
for the ordinary and necessary business expenses incurred by Executive in the
performance of her duties hereunder in accordance with the Company’s customary
practices applicable to executive officers. The reimbursement of expenses during
a year will not affect the expenses eligible for reimbursement in any other
year. In no event shall any expense be reimbursed after the last day of the year
following the year in which the expense was incurred.
     (e) Other Perquisites. Executive shall be entitled to all perquisites
provided to Senior Vice Presidents of the Company as approved by the
Compensation Committee of the Board, and as they may exist from time to time.
     (f) Sign-on Bonus. The Company will pay Executive an initial sign-on and
retention bonus in the amount of Three Hundred Thousand Dollars ($300,000.00)
within thirty (30) days of the Employment Date. It is expressly agreed and
understood that should Executive resign without “Good Reason” (as that term is
defined in Section 5(d) below) prior to January 17, 2012, then Executive shall
have failed to earn the bonus and shall repay on demand by the Company the
entire sign-on bonus, net withholding taxes. It is further agreed that any
obligation of the Company to provide future payments to Executive beyond her
Employment Period shall be first credited and applied to the repayment of this
sign-on bonus.

2



--------------------------------------------------------------------------------



 



     (g) Stock Options. Subject to the approval of the Compensation Committee of
the Board, Executive shall receive a Stock Option Award under the Company’s
Stock Incentive Plan on February 1, 2011. The award, vesting, and exercise of
all options shall be subject to and governed by the provisions of the applicable
Waste Management, Inc. Stock Incentive Plan.
     5. Termination of Employment.
     Executive’s employment hereunder may be terminated during the Employment
Period under the following circumstances:
     (a) Death. Executive’s employment hereunder shall terminate upon
Executive’s death.
     (b) Total Disability. The Company may terminate Executive’s employment
hereunder upon Executive’s becoming “Totally Disabled.” For purposes of this
Agreement, Executive shall be considered “Totally Disabled” if Executive has
been physically or mentally incapacitated so as to render Executive incapable of
performing the essential functions of any substantial gainful activity that is
expected to result in death or to last for a continuous period of at least 12
months. Executive’s receipt of disability benefits under the Company’s long-term
disability plan or receipt of Social Security disability benefits shall be
deemed conclusive evidence of Total Disability for purpose of this Agreement.
     (c) Termination by the Company for Cause. The Company may terminate
Executive’s employment hereunder for “Cause” at any time after providing a
Notice of Termination for Cause to Executive.

  (i)   For purposes of this Agreement, the term “Cause” means any of the
following: Executive’s (A) willful or deliberate and continual refusal to
perform Executive’s employment duties reasonably requested by the Company after
receipt of written notice to Executive of such failure to perform, specifying
such failure (other than as a result of Executive’s sickness, illness or injury)
and Executive’s failure to cure such nonperformance within ten (10) days of
receipt of said written notice; (B) breach of any statutory or common law duty
of loyalty to the Company; (C) conviction of, or plea of nolo contendre to, any
felony; (D) willful or intentional cause of material injury to the Company, its
property, or its assets; (E) disclosure or attempted disclosure to any
unauthorized person(s) of the Company’s proprietary or confidential information;
(F) material violation or a repeated and willful violation of the Company’s
policies or procedures, including but not limited to, the Company’s Code of
Business Conduct and Ethics (or any successor policy) then in effect; or
(G) breach of any of the covenants set forth in Section 10 hereof.     (ii)  
For purposes of this Agreement, the phrase “Notice of Termination for Cause”
shall mean a written notice that shall indicate the specific termination
provision or provisions in Section 5(c)(i) relied upon, and shall set forth in
reasonable detail the facts and circumstances which provide the basis for
termination for Cause.

3



--------------------------------------------------------------------------------



 



     (d) Voluntary Termination by Executive. Executive may terminate her
employment hereunder with or without Good Reason at any time upon written notice
to the Company.

  (i)   A termination for “Good Reason” means a resignation of employment by
Executive by written notice (“Notice of Termination for Good Reason”) given to
the Company’s Chief Executive Officer within ninety (90) days after the
occurrence of the Good Reason event, unless such circumstances are substantially
corrected prior to the date of termination specified in the Notice of
Termination for Good Reason. For purposes of this Agreement, “Good Reason” shall
mean the occurrence or failure to cause the occurrence, as the case may be,
without Executive’s express written consent, of any of the following
circumstances: (A) the Company materially diminishes Executive’s core duties or
responsibility for those core duties, so as to effectively cause Executive to no
longer be performing the duties of her position (except in each case in
connection with the termination of Executive’s employment for Death, Total
Disability, or Cause, or temporarily as a result of Executive’s illness or other
absence); (B) in the event of the Company’s becoming a fifty percent or more
subsidiary of any other entity, the Company materially diminishes the duties,
authority or responsibilities of the person to whom Executive is required to
report; (C) removal or the non-reelection of the Executive from the officer
position with the Company specified herein, or removal of the Executive from any
of her then officer positions; (D) any material breach by the Company of any
provision of this Agreement; (E) the Company’s change of Executive’s reporting
hierarchy such that Executive no longer reports directly to the Company’s Chief
Executive Officer; or (F) failure of any successor to the Company (whether
direct or indirect and whether by merger, acquisition, consolidation or
otherwise) to assume in a writing delivered to Executive upon the assignee
becoming such, the obligations of the Company hereunder, resulting in a material
negative change in the employment relationship.     (ii)   A “Notice of
Termination for Good Reason” shall mean a notice that shall indicate the
specific termination provision or provisions relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
Termination for Good Reason. The Notice of Termination for Good Reason shall
provide for a date of termination not less than thirty (30) nor more than sixty
(60) days after the date such Notice of Termination for Good Reason is given,
provided that in the case of the events set forth in Sections 5(d)(i)(A) or (B),
the date may be twenty (20) days after the giving of such notice.

     (e) Termination by the Company without Cause. The Company may terminate
Executive’s employment hereunder without Cause at any time upon written notice
to Executive.
     (f) Effect of Termination. Upon any termination of employment for any
reason, Executive shall immediately resign from all Board memberships and other
positions with the Company or any of its subsidiaries held by her at such time.

4



--------------------------------------------------------------------------------



 



     6. Compensation Following Termination of Employment.
     In the event that Executive’s employment hereunder is terminated in a
manner as set forth in Section 5 above, Executive shall be entitled to the
compensation and benefits provided under this Section 6, in each case subject to
potential reduction as may be required by Section 22, as applicable to the form
of termination:
     (a) Termination by Reason of Death. In the event that Executive’s
employment is terminated by reason of Executive’s death, the Company shall pay
the following amounts to Executive’s beneficiary or estate:

  (i)   Any accrued but unpaid Base Salary for services rendered to the date of
death, any accrued but unpaid expenses required to be reimbursed under this
Agreement, any accrued but unused vacation to the date of employment
termination, and any earned but unpaid bonuses for any prior calendar year.
Executive shall also be eligible for a pro-rata bonus or incentive compensation
payment for the calendar year of her employment termination to the extent such
awards are made to other senior executives of the Company and paid at the same
time as other senior executives are paid.     (ii)   Any benefits accrued
through the date of termination to which Executive may be entitled pursuant to
the plans, policies and arrangements (including those referred to in Section
4(c) hereof), as determined and paid in accordance with the terms of such plans,
policies and arrangements.

     (b) Termination by Reason of Total Disability. In the event that
Executive’s employment is terminated by the Company by reason of Executive’s
Total Disability (as determined in accordance with Section 5(b)), the Company
shall pay the following amounts to Executive:

  (i)   Any accrued but unpaid Base Salary for services rendered to the date of
termination, any accrued but unpaid expenses required to be reimbursed under
this Agreement, any accrued but unused vacation to the date of termination, and
any earned but unpaid bonuses for any prior calendar year. Executive shall also
be eligible for a pro-rata bonus or incentive compensation payment for the
calendar year of her employment termination to the extent such awards are made
to other senior executives of the Company and paid at the same time as other
senior executives are paid.     (ii)   Any benefits accrued through the date of
termination to which Executive may be entitled pursuant to the plans, policies
and arrangements (including those referred to in Section 4(c) hereof) shall be
determined and paid in accordance with the terms of such plans, policies and
arrangements.

5



--------------------------------------------------------------------------------



 



     (c) Termination for Cause. In the event that Executive’s employment is
terminated by the Company for Cause, the Company shall pay the following amounts
to Executive:

  (i)   Any accrued but unpaid Base Salary for services rendered to the date of
termination, any accrued but unpaid expenses required to be reimbursed under
this Agreement, any accrued but unused vacation to the date of termination, and
any earned but unpaid bonuses for any prior calendar year.     (ii)   Any
benefits accrued through the date of termination to which Executive may be
entitled pursuant to the plans, policies and arrangements (including those
referred to in Section 4(c) hereof up to the date of termination) shall be
determined and paid in accordance with the terms of such plans, policies and
arrangements.

     (d) Voluntary Termination by Executive. In the event that Executive
voluntarily terminates employment other than for Good Reason, the Company shall
pay the following amounts to Executive:

  (i)   Any accrued but unpaid Base Salary for services rendered to the date of
termination, any accrued but unpaid expenses required to be reimbursed under
this Agreement, any accrued but unused vacation to the date of termination, and
any earned but unpaid bonuses for any prior calendar year.     (ii)   Any
benefits accrued through the date of termination to which Executive may be
entitled pursuant to the plans, policies and arrangements (including those
referred to in Section 4(c) hereof up to the date of termination) shall be
determined and paid in accordance with the terms of such plans, policies and
arrangements.

     (e) Termination by the Company Without Cause Outside a Change in Control
Period; Termination by Executive for Good Reason Outside a Change in Control
Period. In the event that Executive’s employment is terminated by the Company
outside a Change in Control Period (as defined in Section 7 below) for reasons
other than death, Total Disability or Cause, or Executive terminates her
employment for Good Reason outside of a Change in Control Period, the Company
shall pay the following amounts to Executive:

  (i)   Any accrued but unpaid Base Salary for services rendered to the date of
termination, any accrued but unpaid expenses required to be reimbursed under
this Agreement, any accrued but unused vacation to the date of termination, and
any earned but unpaid bonuses for any prior calendar year.     (ii)   Any
benefits accrued through the date of termination to which Executive may be
entitled pursuant to the plans, policies and arrangements referred to in Section
4(c) hereof shall be determined and paid in accordance with the terms of such
plans, policies and arrangements.     (iii)   Subject to Executive’s execution
of the Release (as defined in Section 7), Executive shall be eligible for a
bonus or incentive compensation payment, at the

6



--------------------------------------------------------------------------------



 



      same time, on the same basis, and to the same extent payments are made to
senior executives of the Company, pro-rated for the fiscal year in which the
Executive’s employment is terminated.

  (iv)   Subject to Executive’s execution of the Release (as defined in
Section 7), an amount equal to two (2) times the sum of Executive’s Base Salary
plus her Target Annual Bonus (in each case, as then in effect), of which
one-half of such amount shall be paid in a lump sum within the calendar quarter
in which the 60th day following Executive’s employment termination date falls
and one-half of such amount shall be paid during the two (2) year period
beginning in the calendar quarter within which the 60th day following
Executive’s employment termination date falls and continuing at the same time
and in the same manner as Base Salary would have been paid if Executive had
remained in active employment until the end of such period.     (v)   Subject to
Executive’s execution of the Release (as defined in Section 7) and Executive’s
completion of required enrollment elections, the Company will continue for
Executive and Executive’s spouse and eligible dependents coverage under the
Company’s health benefit plan and disability benefit plans, in which Executive
was a participant at any time during the twelve-month period prior to the date
of termination, until the earliest to occur of (A) twenty-four (24) months after
the employment termination date; (B) Executive’s death (provided that benefits
provided to Executive’s spouse and dependents shall not terminate until
twenty-four (24) months after the employment termination date); or (C) with
respect to any particular plan, the date Executive becomes eligible to
participate in a comparable benefit provided by a subsequent employer. In the
event that Executive’s continued participation in any such Company plan is
prohibited, the Company will arrange to provide Executive with benefits
substantially similar to those which Executive would have been entitled to
receive under this paragraph on a basis which provides Executive with no
additional after-tax cost.

     (f) Suspension and Refund of Termination Benefits for Subsequently
Discovered Cause. Notwithstanding any provision of this Agreement to the
contrary, if within one (1) year of Executive’s employment termination date for
any reason other than for Cause, it is determined by the Company that Executive
could have been terminated for Cause, then to the extent permitted by law:

  (i)   the Company may elect to cancel any and all payments of any benefits
otherwise due Executive, but not yet paid, under this Agreement or otherwise;
and     (ii)   upon written demand by the Company, Executive shall refund to the
Company any amounts, plus interest, previously paid by Company to Executive
pursuant to Subsections 6(e)(iii), 6(e)(iv) or 6(e)(v), less one thousand
dollars ($1,000) which Executive shall be entitled to retain as fully sufficient
consideration to support and maintain in effect any contractual obligations that
Executive has to the Company prior to the refund, including the Release as
defined herein.

7



--------------------------------------------------------------------------------



 



     7. Resignation by Executive for Good Reason or Termination by Company
Without Cause During a Change in Control Period.
     (a) Certain Terminations During a Change in Control Period. Subject to
reduction required by Section 22, in the event a Change in Control occurs and
(x) Executive terminates her employment for Good Reason during a Change in
Control Period, or (y) the Company terminates Executive’s employment without
Cause (and for reason other than Death of Total Disability) during a Change in
Control Period, the Company shall, subject to Executive’s execution of the
Release (as defined in this Section 7), pay the following amounts to Executive:

  (i)   The payments and benefits provided for in Section 6(e)(i), (ii),
(iv) and (v) in the same form as provided for therein.     (ii)   Executive
shall also receive a bonus or incentive compensation payment for the calendar
year of the employment termination, payable at 100% of the maximum bonus
available to Executive, pro-rated as of the employment termination date. Such
bonus payment shall be payable within five (5) days after the later of the
effective date of Executive’s termination or the Change in Control.

     (b) Certain Definitions.

  (i)   For purposes of this Agreement, “Change in Control” means the first to
occur on or after the date on which this Agreement is first signed, the
occurrence of any of the following events:

  (A)   any Person, or Persons acting as a group (within the meaning of
Section 409A of the Internal Revenue Code), directly or indirectly, including by
purchases, mergers, consolidation or otherwise, acquires ownership of securities
of the Company that, together with stock held by such Person or Persons,
represents fifty percent (50%) or more of the total voting power or total fair
market value of the Company’s then outstanding securities;     (B)   any Person,
or Persons acting as a group (within the meaning of Section 409A of the Internal
Revenue Code), acquires, (or has acquired during the 12-month period ending on
the date of the most recent acquisition by such Person or Persons) directly or
indirectly, including by purchases, merger, consolidation or otherwise,
ownership of the securities of the Company that represent thirty percent (30%)
or more of the total voting power of the Company’s then outstanding voting
securities;     (C)   the following individuals cease for any reason to
constitute a majority of the number of directors then serving during any
12-month period: individuals who, at the beginning of the 12-month period,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating or the
election of directors of the Company) whose appointment or election by the Board

8



--------------------------------------------------------------------------------



 



      or nomination for election by the Company’s stockholders was approved or
recommended by a vote of at least a majority of the directors before the date of
such appointment or election or whose appointment, election or nomination for
election was previously so approved or recommended;

  (D)   a Person or Persons acting as a group acquires (or has acquired during
the 12-month period ending on the date of the most recent acquisition by such
Person or Persons) assets from the Company that have a total gross fair market
value equal to or more than forty percent (40%) of the total gross fair market
value of all of the assets of the Company immediately before such acquisition or
acquisitions, other than a sale or disposition by the Company of such assets to
an entity, at least fifty percent (50%) of the combined voting power of the
voting securities of which are owned by the Company or by the stockholders of
the Company in substantially the same proportions as their ownership of the
Company immediately prior to such sale.

  (ii)   For purposes of this Agreement, “Change in Control Period” means the
period commencing on the date occurring six months immediately prior to the date
on which a Change in Control occurs and ending on the second anniversary of the
date on which a Change in Control occurs.     (iii)   For purposes of this
Agreement, “Exchange Act” means the Securities and Exchange Act of 1934, as
amended from time to time.     (iv)   For purposes of this Section 7, “Person”
shall have the meaning set forth in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (1) the Company, (2) a trustee or other fiduciary holding
securities under an employee benefit plan of the Company, (3) an employee
benefit plan of the Company, (4) an underwriter temporarily holding securities
pursuant to an offering of such securities or (5) a corporation owned, directly
or indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of shares of Common Stock of the Company.     (v)
  For purposes of this Agreement, “Release” means that specific document which
the Company shall present to Executive for consideration and execution after any
applicable termination of employment, wherein if she agrees to such, she will
irrevocably and unconditionally release and forever discharge the Company, it
subsidiaries, affiliates and related parties from any and all causes of action
which Executive at that time had or may have had against the Company (excluding
any claim for indemnity under this Agreement, any claim under state workers’
compensation or unemployment laws, or any claim under the Consolidated Omnibus
Budget Reconciliation Act of 1986 (“COBRA”)).

9



--------------------------------------------------------------------------------



 



     8. No Other Benefits or Compensation. Except as may be provided under this
Agreement, or under the terms of any incentive compensation, employee benefit,
or fringe benefit plan applicable to Executive at the time of Executive’s
employment termination or resignation, Executive shall have no right to receive
any other compensation, or to participate in any other plan, arrangement or
benefit, with respect to future periods after such employment termination or
resignation.
     9. No Mitigation. In the event of any termination of employment hereunder,
Executive shall be under no obligation to seek other employment, and there shall
be no offset against any amounts due Executive under this Agreement on account
of any remuneration attributable to any subsequent employment that Executive may
obtain.
     10. Protective Covenants. In reliance upon Executive’s promise to abide by
the various protective covenants and restrictions provided for below, the
Company will provide Executive with one or more of the following: (i) portions
of the Company’s Confidential Information (through a computer password or other
means) and updates thereto; (ii) authorization to communicate with customers and
prospective customers, and other business relationship providers, to help
Executive develop goodwill for Company; and/or (iii) authorization to
participate in specialized training related to Company’s business. Executive
agrees that each of Executive’s covenants in Section 10 of this Agreement (the
“Protective Covenants”) is reasonable and necessary to protect a legitimate
business interest of the Company, and that no one restriction or obligation
(such as the confidentiality obligations) would be sufficient to protect the
Company’s interests standing alone due to the variety of different interests
involved, the difficulty of identifying and addressing a breach before
irreparable harm has occurred, and the need to prevent irreparable harm. In
addition, Executive agrees that any and all rights Executive may have to
incentive compensation, stock or stock-related compensation, and/or severance
compensation, provided for elsewhere in this Agreement are provided in reliance
upon Executive’s agreement to abide by and not challenge the validity of the
Protective Covenants described below.
     (a) Company Property, Computer Systems, and Inventions. All written
materials, records, data, and other documents prepared or possessed by Executive
during Executive’s employment with the Company are the Company’s property.
Executive understands that access to the Company’s computer systems is
authorized for activities that are consistent with the business purposes of the
Company, that benefit the Company (consistent with Company policies and/or
guidelines as they may be modified from time to time), and that do not knowingly
cause harm to the Company. The use of the Company computer systems to pursue a
competing enterprise, or prepare to compete with the Company, is unauthorized
and strictly prohibited. All information, ideas, concepts, improvements,
discoveries, and inventions that are conceived, made, developed, or acquired by
Executive individually or in conjunction with others during Executive’s
employment (whether during business hours or not and whether on the Company’s
premises or not) which relate to or are derived from the Company’s business,
products, property, resources or services are the Company’s sole and exclusive
property. Executive does hereby grant and assign to the Company (or its nominee)
Executive’s entire right, title and interest in and to all inventions, original
works of authorship, developments, concepts, improvements, designs, discoveries,
and ideas of commercial use or value that either: (i) relate to the Company’s

10



--------------------------------------------------------------------------------



 



business, or actual or demonstrably anticipated research or development activity
of the Company; or (ii) are derived from, suggested by, or result of work
performed for the Company, or were created, discovered, or conceived with the
aid of Company property (“Company IP”). While employed, and as necessary
thereafter, Executive will assist Company to obtain patents or copyrights on
Company IP, and will upon request execute all documents and otherwise cooperate
in the Company’s efforts to obtain the copyrights, patents, licenses, and other
rights and interests that would be necessary to secure for the Company the
complete benefit of Company IP. To the extent state law where Executive resides
requires it (such as under Cal. Lab. Code, § 2870, or comparable laws),
Executive is notified that no provision in this Agreement requires Executive to
assign any of rights to an invention for which no equipment, supplies, facility,
or trade secret information of the Company was used and which was developed
entirely on Executive’s own time, unless (i) the invention relates at the time
of conception or reduction to practice of the invention, (A) to the business of
the Company, or (B) to the Company’s actual or demonstrably anticipated research
or development, or (ii) the invention results from any work performed by
Executive for the Company. This paragraph is intended to compliment and
supplement, not replace, any additional written agreement(s) the parties may
have regarding Company IP. All memoranda, notes, records, files, correspondence,
drawings, manuals, models, specifications, computer programs, maps, and all
other documents, data, or materials of any type embodying such information,
ideas, concepts, improvements, discoveries, and inventions are the Company’s
property. At the termination of Executive’s employment with the Company for any
reason, Executive shall return all of the Company’s documents, data, or other
Company property to the Company and shall not retain any copies of such
property, in any form (tangible or intangible), without the express written
consent of the Company..
     (b) Confidential Information; Non-Disclosure. Executive acknowledges that
the business of the Company is highly competitive and that Executive’s position
is one where the Company will provide Executive with access to “Confidential
Information” relating to the business of the Company and its affiliates.
Executive further acknowledges that protection of such Confidential Information
against unauthorized disclosure and use is of critical importance to the Company
and its affiliates in maintaining their competitive advantage. Executive
understands that it shall be her responsibility to handle and use “Confidential
Information” in a manner that does not violate Company policies or knowingly
cause harm to the Company. Accordingly, during employment and for so long
thereafter as the information remains qualified as “Confidential Information,”
Executive agrees to maintain the confidentiality of “Confidential Information”
and not to engage in any unauthorized use or disclosure of such information.
     For purposes of this Agreement, “Confidential Information” refers to an
item of information, or a compilation of information, in any form (tangible or
intangible), related to the Company’s business that (i) the Company has not
intentionally made public or authorized public disclosure of, and (ii) is not
generally known to the public or to other persons who might obtain value or
competitive advantage from its disclosure or use, through proper means.
Confidential Information will not lose its protected status under this Agreement
if it becomes known to the public or to other persons through improper means
such as the unauthorized use or disclosure of the information by Executive or
another person. Confidential Information includes, but is not limited to: (i)
Market Business Strategy (MBS) data, the Company Transformation Change
processes, MBS Plans, Business Improvement Process (BIP), Fleet Planning, Public
Sector

11



--------------------------------------------------------------------------------



 



Proformas, Letters of Intent, Route Manager and District Manager Training
Programs, internal information regarding acquisition targets, divestiture
targets, and mergers, Real Estate Market Area Analysis Mapping and Real Estate
Owned and Leased Property Data and Reporting; (ii) Company’s business plans and
analysis, customer and prospect lists; compilations of names and other
individualized information concerning customers, investors, and business
affiliates (such as contact name, service provided, pricing for that customer,
type and amount of services used, credit and financial data, and/or other
information relating to the Company’s relationship with that customer); pricing
strategies and price curves; marketing plans and strategies, research and
development data, buying practices, human resource information and personnel
files (including salaries of management level personnel), financial data,
operational data, methods, techniques, technical data, know-how, innovations,
computer programs, un-patented inventions, and trade secrets; and
(iii) information about the business affairs of third parties (including, but
not limited to, clients and acquisition targets) that such third parties provide
to Company in confidence.
     Confidential Information will include trade secrets, but an item of
Confidential Information need not qualify as a trade secret to be protected by
this Agreement. Company’s confidential exchange of information with a third
party for business purposes will not remove it from protection under this
Agreement. Executive acknowledges that items of Confidential Information are
Company’s valuable assets and have economic value, actual or potential, because
they are not generally known by the public or others who could use them to their
own economic benefit and/or to the competitive disadvantage of the Company, and
thus, should be treated as Company’s trade secrets.
     (c) Unfair Competition Restrictions. Ancillary to the rights provided to
Executive following employment termination, the Company’s provision of
Confidential Information, specialized training, and/or goodwill support to
Executive, and Executive’s agreements regarding the use of same, and in order to
protect the value of any restricted stock, stock options, or other stock-related
compensation, training, goodwill support and/or the Confidential Information
described above, the Company and Executive agree to the following provisions
against unfair competition. Executive agrees that for a period of two (2) years
following the termination of employment for any reason (“Restricted Term”),
Executive will not, directly or indirectly, for Executive or for others,
anywhere in the United States (including all parishes in Louisiana, and Puerto
Rico), Canada, the United Kingdom, or the People’s Republic of China (the
“Restricted Area”) do the following, unless expressly authorized to do so in
writing by the Chief Executive Officer of the Company:

      Engage in, or assist any person, entity, or business engaged in, the
selling or providing of products or services that would displace the products or
services that (i) the Company is currently in the business of providing and was
in the business of providing, or was planning to be in the business of
providing, at the time Executive was employed with the Company, and (ii) that
Executive had involvement in or received Confidential Information about in the
course of employment; the foregoing is expressly understood to include, without
limitation, the business of the collection, transfer, recycling and resource
recovery, or disposal of solid waste,

12



--------------------------------------------------------------------------------



 



      hazardous or other waste, including the operation of waste-to-energy
facilities.

During the Restricted Term, Executive cannot engage in any of the enumerated
prohibited activities in the Restricted Area by means of telephone,
telecommunications, satellite communications, correspondence, or other contact
from outside the Restricted Area. Executive further understands that the
foregoing restrictions may limit her ability to engage in certain businesses
during the Restricted Term, but acknowledges that these restrictions are
necessary to protect the Confidential Information the Company has provided to
Executive.
     A failure to comply with the foregoing restrictions will create a
presumption that Executive is engaging in unfair competition. Executive agrees
that this Section defining unfair competition with the Company does not prevent
Executive from using and offering the skills that Executive possessed prior to
receiving access to Confidential Information, confidential training, and
knowledge from the Company. This Agreement creates an advance approval process,
and nothing herein is intended, or will be construed as, a general restriction
against the pursuit of lawful employment in violation of any controlling state
or federal laws. Executive shall be permitted to engage in activities that would
otherwise be prohibited by this covenant if such activities are determined in
the sole discretion of the Chief Executive Officer of the Company in writing to
be of no material threat to the legitimate business interests of the Company.
     (d) Non-Solicitation of Customers. For the Restricted Term, Executive will
not, in person or through the direction or control of others, call on, service,
or solicit competing business from a Covered Customer, or induce or encourage
any such Covered Customer or other source of ongoing business to stop doing
business with Company. A “Covered Customer” is any Company customer (person or
entity) for which Executive had business-related contact or dealings with, or
received Confidential Information about, in the two (2) year period preceding
the termination of Executive’s employment with the Company for any reason.
     (e) Non-Solicitation of Employees. During Executive’s employment, and for
the Restricted Term, Executive will not, in person or through the direction or
control of others, call on, solicit, encourage, or induce any other employee or
officer of the Company or its affiliates whom Executive had contact with,
knowledge of, or association within the course of employment with the Company to
terminate his or her employment, and will not assist any other person or entity
in such a solicitation.
     (f) Non-Disparagement. During Executive’s employment, and for the
Restricted Term, Executive covenants and agrees that Executive shall not engage
in any pattern of conduct that involves the making or publishing of written or
oral statements or remarks (including, without limitation, the repetition or
distribution of derogatory rumors, allegations, negative reports or comments)
which are disparaging, deleterious or damaging to the integrity, reputation or
good will of the Company, its management, or of management of corporations
affiliated with the Company.
     (g) Protected Communications. Nothing in this Agreement (particularly
nothing in Paragraphs 10(b) and (f) regarding non-disclosure and
non-disparagement) is intended or to be

13



--------------------------------------------------------------------------------



 



construed to prohibit or interfere with any and all rights Executive may have to
report a violation of state or federal law to appropriate federal or state law
enforcement officials, or to cooperate with a duly authorized government
investigation. In addition, nothing herein prohibits Executive from engaging in
a disclosure of information that is required by law (such as by court order or
subpoena). Provided, however, that if Executive believes that the disclosure of
Confidential Information is required by a subpoena, court order, or similar
legal mandate, then Executive will provide the Company reasonable notice and
opportunity to protect any legitimate business interests it may have in
maintaining Confidential Information as confidential (through protective order
or other means) before engaging in such a disclosure.
     11. Enforcement of Protective Covenants.
     (a) Termination of Employment and Forfeiture of Compensation. Executive
agrees that any breach by Executive of any of the Protective Covenants set forth
in Section 10 during Executive’s employment with the Company shall be grounds
for immediate employment termination of Executive for Cause pursuant to
Section 5(c)(i), which shall be in addition to and not exclusive of any and all
other rights and remedies the Company may have against Executive.
     In the event that Executive violates one of the Protective Covenants,
(i) the Company shall have the right to immediately cease making any payments
that it may otherwise owe to Executive, if any, (ii) Executive will forfeit any
remaining rights to payments or continuing benefits provided by this Agreement,
if there are any, and (iii) upon the Company’s demand, Executive will refund to
the Company any amounts, plus interest, previously paid by Company to Executive
pursuant to Subsections 6(e)(iii), 6(e)(iv) or 6(e)(v), less one thousand
dollars ($1,000) which Executive shall be entitled to retain as fully sufficient
consideration to support and maintain in effect any contractual obligations that
Executive has to the Company prior to the refund, including the Release as
defined herein.
     (b) Right to Injunction. Executive acknowledges that a breach of a
Protective Covenant set forth in Section 10 hereof will cause irreparable damage
to the Company with respect to which the Company’s remedy at law for damages
will be inadequate. Therefore, in the event of any breach or anticipatory breach
of a Protective Covenant by Executive, Executive and the Company agree that the
Company shall be entitled to seek the following particular forms of relief, in
addition to remedies otherwise available to it at law or equity:
(i) injunctions, both preliminary and permanent, enjoining or restraining such
breach or anticipatory breach and Executive hereby consents to the issuance
thereof forthwith and without bond by any court of competent jurisdiction; and
(ii) recovery of all reasonable sums expended and costs, including reasonable
attorney’s fees, incurred by the Company to pursue the remedies provided for in
this Section of the Agreement to enforce the Protective Covenants.
     (c) Reformation of Covenants. The Protective Covenants set forth in
Section 10 constitute a series of separate but ancillary covenants, one for each
applicable State in the United States and the District of Columbia, and one for
each applicable foreign country. If in any judicial proceeding, a court shall
hold that any of the Protective Covenants set forth in Section 10 exceed the
time, geographic, or occupational limitations permitted by applicable laws,
Executive and the Company agree that such provisions shall and are hereby
reformed to provide for a

14



--------------------------------------------------------------------------------



 



restriction with the maximum time, geographic, or occupational limitations
permitted by such laws to protect the Company’s business interests. Further, in
the event a court shall hold unenforceable any of the separate covenants deemed
included herein, then such unenforceable covenant or covenants shall be deemed
eliminated from the provisions of this Agreement for the purpose of such
proceeding to the extent necessary to permit the remaining separate covenants to
be enforced in such proceeding.
     (d) Survival. Executive and the Company further agree that the Protective
Covenants set forth in Section 10 shall each be construed as a separate
agreement independent of any other provisions of this Agreement, and the
existence of any claim or cause of action by Executive against the Company
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Company of any of the Protective Covenants.
The Protective Covenants will survive the termination of Executive’s employment
with Company, regardless of the cause of the termination. If Executive violates
one of the Protective Covenants for which there is a specific time limitation,
the time period for that restriction will be extended by one day for each day
Executive violates it, up to a maximum extension equal to the length of time
prescribed for the restriction, so as to give Company the full benefit of the
bargained-for length of forbearance. If Executive becomes employed with an
affiliate of the Company without signing a new agreement, the affiliate will
step into Company’s position under this Agreement, and will be entitled to the
same protections and enforcement rights as the Company.
     12. Indemnification.
     The Company shall indemnify and hold harmless Executive to the fullest
extent permitted by Delaware law for any action or inaction of Executive while
serving as an officer and director of the Company or, at the Company’s request,
as an officer or director of any other entity or as a fiduciary of any benefit
plan. This provision includes the obligation and undertaking of the Executive to
reimburse the Company for any fees advanced by the Company on behalf of the
Executive should it later be determined that Executive was not entitled to have
such fees advanced by the Company under Delaware law. The Company shall cover
the Executive under directors and officers liability insurance both during and,
while potential liability exists, after the Employment Period in the same amount
and to the same extent as the Company covers its other officers and directors.
     13. Arbitration.
     The parties agree that any dispute relating to this Agreement, or to the
breach of this Agreement, arising between Executive and the Company shall be
settled by arbitration in accordance with the Federal Arbitration Act and the
commercial arbitration rules of the American Arbitration Association (“AAA”), or
any other mutually agreed upon arbitration service; provided, however, that
temporary and preliminary injunctive relief to enforce the covenants contained
in Section 10 of this Agreement, and related expedited discovery, may be pursued
in a court of law to provide temporary injunctive relief pending a final
determination of all issues of final relief through arbitration. The arbitration
proceeding, including the rendering of an award, shall take place in Houston,
Texas, and shall be administered by the AAA (or any other mutually agreed upon
arbitration service). The arbitrator shall be jointly selected by the

15



--------------------------------------------------------------------------------



 



Company and Executive within thirty (30) days of the notice of dispute, or if
the parties cannot agree, in accordance with the commercial arbitration rules of
the AAA (or any other mutually agreed upon arbitration service). All fees and
expenses associated with the arbitration shall be borne equally by Executive and
the Company during the arbitration, pending final decision by the arbitrator as
to who should bear fees, unless otherwise ordered by the arbitrator. The
arbitrator shall not be authorized to create a cause of action or remedy not
recognized by applicable state or federal law. The arbitrator shall be
authorized to award final injunctive relief. The award of the arbitrator shall
be final and binding upon the parties without appeal or review, except as
permitted by the arbitration laws of the State of Texas. The award, inclusive of
any and all injunctive relief provided for therein, shall be enforceable through
a court of law upon motion of either party.
     14. Requirement of Timely Payments.
     If any amounts which are required, or determined to be paid or payable, or
reimbursed or reimbursable, to Executive under this Agreement (or any other
plan, agreement, policy or arrangement with the Company) are not so paid
promptly at the times provided herein or therein, such amounts shall accrue
interest, compounded daily, at an 8% annual percentage rate, from the date such
amounts were required or determined to have been paid or payable, reimbursed or
reimbursable to Executive, until such amounts and any interest accrued thereon
are finally and fully paid, provided, however, that in no event shall the amount
of interest contracted for, charged or received hereunder, exceed the maximum
non-usurious amount of interest allowed by applicable law.
     15. Withholding of Taxes.
     The Company may withhold from any compensation and benefits payable under
this Agreement all applicable federal, state, local, or other taxes.
     16. Source of Payments.
     All payments provided under this Agreement, other than payments made
pursuant to a plan which provides otherwise, shall be paid from the general
funds of the Company, and no special or separate fund shall be established, and
no other segregation of assets made, to assure payment. Executive shall have no
right, title or interest whatever in or to any investments which the Company may
make to aid the Company in meeting its obligations hereunder. To the extent that
any person acquires a right to receive payments from the Company hereunder, such
right shall be no greater than the right of an unsecured creditor of the
Company.
     17. Assignment.
     This Agreement shall inure to the benefit of the Company, its subsidiaries,
affiliates, successors, and assigns. Except as otherwise provided in this
Agreement, this Agreement shall inure to the benefit of Executive, and
Executive’s heirs, representatives, and successors. This Agreement shall not be
assignable by Executive (but any payments due hereunder which would be payable
at a time after Executive’s death shall be paid to Executive’s estate).

16



--------------------------------------------------------------------------------



 



     18. Entire Agreement; Amendment.
     This Agreement shall supersede any and all existing oral or written
agreements, representations, or warranties between Executive and the Company or
any of its subsidiaries or affiliated entities relating to the terms of
Executive’s employment by the Company. It may not be amended except by a written
agreement signed by both parties. No material term or obligation of a party may
be waived except through written agreement by the party with the authority to
enforce such right or obligation.
     19. Governing Law and Venue.
     This Agreement shall be governed by and construed in accordance with the
laws of the State of Texas applicable to agreements made and to be performed in
that State, without regard to its conflict of laws provisions. The parties agree
that any legal action arising from this Agreement that is not required to be
resolved through arbitration pursuant to Section 13 must be pursued in a court
of competent jurisdiction that is located in Houston, Texas.
     20. Notices.
     Any notice, consent, request, or other communication made or given in
connection with this Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by registered or certified mail, return
receipt requested, or by facsimile or by hand delivery, to those listed below at
their following respective addresses or at such other address as each may
specify by notice to the others:

  To the Company:   Waste Management, Inc.
1001 Fannin, Suite 4000
Houston, Texas 77002
Attention: General Counsel     To Executive:   At the address for Executive set
forth below.

     21. Miscellaneous.
     (a) Waiver. The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver thereof
or deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.
     (b) Severability. Subject to Section 11 hereof, if any term or provision of
this Agreement is declared illegal or unenforceable by any court of competent
jurisdiction and cannot be modified to be enforceable, such term or provision
shall immediately become null and void, leaving the remainder of this Agreement
in full force and effect.
     (c) Headings. Section headings are used herein for convenience of reference
only and shall not affect the meaning of any provision of this Agreement.

17



--------------------------------------------------------------------------------



 



     (d) Rules of Construction. Whenever the context so requires, the use of the
singular shall be deemed to include the plural and vice versa.
     (e) Counterparts. This Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, and
such counterparts will together constitute but one Agreement.
     22. Potential Limitation on Severance Benefits.
     (a) Maximum Severance Amount. Notwithstanding any provision in this
Agreement to the contrary, in the event of a qualifying termination (or
resignation) under Section 6(e) or Section 7 of this Agreement it is determined
by the Company that the Severance Benefits (as defined in Section 22(b) below)
would exceed 2.99 times the sum of the Executive’s then current base salary and
target bonus (the “Maximum Severance Amount”), then the aggregate present value
of the Severance Benefits provided to the Executive shall be reduced by the
Company to the Reduced Amount. The “Reduced Amount” shall be an amount,
expressed in present value, that maximizes the aggregate present value of the
Severance Benefits without exceeding the Maximum Severance Amount.
     (b) Severance Benefits. For purposes of determining Severance Benefits
under Section 22(a) above, Severance Benefits means the present value of
payments or distributions by the Company, its subsidiaries or affiliated
entities to or for the benefit of the Executive (whether paid or provided
pursuant to the terms of this Agreement or otherwise), and

      (A) including: (i) cash amounts payable by the Company in the event of
termination of Executive’s employment; and (ii) the present value of benefits or
perquisites provided for periods after termination of employment (but excluding
benefits or perquisites provided to employees generally); and         (B)
excluding: (i) payments of salary, bonus or performance award amounts that had
accrued at the time of termination; (ii) payments based on accrued qualified and
non-qualified deferred compensation plans, including retirement and savings
benefits; (iii) any benefits or perquisites provided under plans or programs
applicable to employees generally; (iv) amounts paid as part of any agreement
intended to “make-whole” any forfeiture of benefits from a prior employer;
(v) amounts paid for services following termination of employment for a
reasonable consulting agreement for a period not to exceed one year;
(vi) amounts paid for post-termination covenants (such as a covenant not to
compete); (vii) the value of accelerated vesting or payment of any outstanding
equity-based award; and (viii) any payment that the Board or any committee
thereof determines in good faith to be a reasonable settlement of any claim made
against the Company.

     (c) Possible 280G Reduction. Following application of Section 22(a), in the
event that the payment of the remaining Severance Benefits to Executive plus any
other payments to Executive which would be subject to Internal Revenue Code
Section 280G (including any reduced Severance Benefits) (“280G Severance
Benefits”) would be subject (in whole or part), to

18



--------------------------------------------------------------------------------



 



any excise tax imposed under Internal Revenue Code Section 4999 (the “Excise
Tax”), then the cash portion of the 280G Severance Benefits shall first be
further reduced, and the non-cash 280G Severance Benefits shall thereafter be
further reduced, to the extent necessary so that no portion of the 280G
Severance Benefits is subject to the Excise Tax, but only if (i) the amount of
the 280G Severance Benefits to be received by Executive, as so reduced by this
Section 22(c) and after subtracting the amount of federal, state and local
income taxes on such reduced 280G Severance Benefits (after taking into account
the phase out of itemized deductions and personal exemptions attributable to
such reduced 280G Severance Benefits) is greater than or equal to (ii) the
amount of the 280G Severance Benefits to be received by Executive without such
reduction by this Section 22(c) after subtracting the amount of federal, state
and local income taxes on such 280G Severance Benefits and the amount of the
Excise Tax to which Executive would be subject in respect of such unreduced 280G
Severance Benefits (after taking into account the phase out of itemized
deductions and personal exemptions attributable to such unreduced 280G Severance
Benefits ).
     (d) Calculation of 280G Severance Benefits. For purposes of determining the
280G Severance Benefits, (i) no portion of the 280G Severance Benefits, the
receipt or enjoyment of which Executive shall have waived at such time and in
such manner as not to constitute a “payment” within the meaning of Internal
Revenue Code Section 280G(b), shall be taken into account, (ii) no portion of
the 280G Severance Benefits shall be taken into account which, in the opinion of
tax counsel (“Tax Counsel”) who is reasonably acceptable to Executive and
selected by the accounting firm (the “Auditor”) which was, immediately prior to
the Change in Control, the Company’s independent auditor, does not constitute a
“parachute payment” within the meaning of Internal Revenue Code
Section 280G(b)(2) (including by reason of Internal Revenue Code
Section 280G(b)(4)(A)); (iii) no portion of the 280G Severance Benefits shall be
taken into account which, in the opinion of Tax Counsel, constitutes reasonable
compensation for services actually rendered, within the meaning of Internal
Revenue Code Section 280G(b)(4)(B), in excess of the “base amount” (as defined
in Internal Revenue Code Section 280G(b)(3)) allocable to such reasonable
compensation, and (iv) the value of any non-cash benefit or any deferred payment
or benefit included in the 280G Severance Benefits shall be determined by the
Auditor in accordance with the principles of Internal Revenue Code
Sections 280G(d)(3) and (4).
     (e) Determination of Present Value. For purposes of this Section 22, the
present value of Severance Benefits and 280G Severance Benefits 280G shall be
determined in accordance with Internal Revenue Code Section 280G(d)(4).
     23. Compliance with Internal Revenue Code Section 409A.
     (a) Compliance. It is the intention of the Company and Executive that this
Employment Agreement not result in unfavorable tax consequences to Executive
under Internal Revenue Code Section 409A. This Section 23 does not create an
obligation on the part of Company to modify the Employment Agreement in the
future and does not guarantee that the amounts or benefits owed under the
Employment Agreement will not be subject to interest and penalties under
Internal Revenue Code Section 409A.
     (b) Payment Timing. The payments of severance under Sections 6(e)(iii) and
(iv) and Sections 7(a)(i) and (ii) above (“Separation Payments”) are designated
as separate payments

19



--------------------------------------------------------------------------------



 



for purposes of the short-term deferral rules under Treasury Regulation Section
1.409A-1(b)(4)(i)(F), and, with respect to such Separation Payments, the
exemption for involuntary terminations under separation pay plans under Treasury
Regulation Section 1.409A-1(b)(9)(iii). As a result, (A) Separation Payments
that are by their terms scheduled to be made on or before March 15th of the
calendar year following the applicable year of termination, (B) any additional
Separation Payments that are made on or before December 31st of the second
calendar year following the year of Executive’s termination and do not exceed
the lesser of two times Base Salary or two times the limit under Internal
Revenue Code Section 401(a)(17) then in effect, and (C) any Separation Payments
under Section 7(a) made on account of a 409A Change in Control within the
meaning of Internal Revenue Code Section 409A are exempt from the requirements
of Internal Revenue Code Section 409A. If Executive is designated as a
“specified employee” within the meaning of Internal Revenue Code Section 409A,
then to the extent the Disability Payments and Separation Payments to be made
during the first six month period following Executive’s termination of
employment exceed such exempt amounts, the payments shall be withheld and the
amount of the payments withheld will be paid in a lump sum, with interest (at
the Company’s then applicable overnight rate), on the date that is six
(6) months and one (1) day after Executive’s termination. Continued medical
benefits under Sections 6(e)(v) and 7(a)(i) above are intended to satisfy the
exemption for medical expense reimbursements under Treasury Regulation Section
1.409A-1(b)(9)(v)(B).
     IN WITNESS WHEREOF, this Agreement is EXECUTED as of the date first set
forth above and effective as set forth therein.

         
 
  GRACE COWAN    
 
  (“Executive”)    
 
       
 
  /s/ Grace Cowan
 
Grace Cowan    
 
       
 
      (Address)
 
       

20



--------------------------------------------------------------------------------



 



                  WASTE MANAGEMENT, INC.         (The “Company”)    
 
           
 
  By:   /s/ David. P. Steiner
 
David P. Steiner   4/18/11 
 
      President and Chief Executive Officer    

21